Clinton, J.
The custody of property by the constable is the custody of the law no less than that of the sheriff; and the latter has no power or right, in executing conservatory or final process, to disregard or override the seizures of the constable. 14 An. 503, 801.
2. Where a newspaper is published in the Parish, the advertisement of a constable’s sale by posting is illegal. C. P. 1140.
' 8. A constable cannot in any case appoint a keeper for the property seized by him without the written consent of the debtor. O. P. 1142. Where, therefore, the constable, immediately after the seizure of property under a fi, fa., appoints a keeper, and agrees with the sheriff that said keeper shall be joint custodian for himself and the sheriff, and leaves the property in the possession of the keeper, where it was on the day of sale, more than three miles from the place of sale, held : The constable’s seizure was released and lost by his parting with possession of the property, and the sale made by him is null.